                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Rev. Augustus G. Miantona, Sr.,      Civil No. 19-cv-0098 (DSD/TNL)

                 Plaintiff,

v.
                                                 ORDER
Wal-Mart Stores, Inc. et al.,

                 Defendants.



      Based upon the report and recommendation by United States

Magistrate Judge Tony N. Leung dated June 28, 2019, along with

all   the   files   and   records,   and   no   objections   to   said

Recommendation having been filed,1 IT IS HEREBY ORDERED that:

      1.    The report and recommendation [ECF No. 9] is adopted in

its entirety; and

      2.    This matter is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Date: July 30, 2019                   /s David S. Doty
                                      David S. Doty, Judge
                                      United States District Court




      1
       Plaintiff filed two requests for waiver of service after the
report and recommendation was issued, but neither document affects
the analysis contained in the report and recommendation or the
court’s determination. See ECF Nos. 10-11.
